[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                 FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-15224                ELEVENTH CIRCUIT
                                                            AUGUST 13, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                  D. C. Docket No. 07-80402-CV-DMM

KELVIN RANCE,


                                                           Plaintiff-Appellant,

                                  versus

D.R. HORTON, INC.,
CNA INSURANCE,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (August 13, 2010)

Before DUBINA, Chief Judge, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Appellant Kelvin Rance appeals the dismissal of his complaint against D.R.

Horton, Inc. (“Horton”) and CNA Insurance (“CNA”) for lack of subject matter

jurisdiction and, to the extent that the district court had jurisdiction over his claims,

the grant of summary judgment in favor of Horton and CNA. On appeal, Rance

contends that the district court had subject matter jurisdiction, abused its discretion

by refusing to reopen discovery prior to ruling on the defendants’ summary

judgment motions, and erred by applying res judicata to bar his claims. He also

reasserts the merits of some of his claims. Because, as discussed below, we

conclude that the district court lacked subject matter jurisdiction over Rance’s

complaint, we decline to address his remaining arguments on appeal.

                                            I.

      First, Rance argues that the district court erred by concluding that the

exclusivity of remedy afforded by Florida’s workers’ compensation scheme

deprived it of jurisdiction over Rance’s claims. He asserts that there is no Florida

law forbidding a federal district court from setting aside a workers’ compensation

agreement. He also argues that because settlement agreements involve an ADA

release, the agreements raise a federal question, which gives the district court

jurisdiction under 28 U.S.C. § 1331.




                                            2
      “We review de novo a district court’s finding that it lacks subject matter

jurisdiction.” Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009). We have

stated that where Florida courts would refuse to exercise jurisdiction over an

employee’s work-related claims, a district court lacks subject matter “jurisdiction

to consider . . . claims for additional damages over and above the relief that can be

obtained” in the state workers’ compensation proceedings. Connolly v. Maryland

Cas. Co., 849 F.2d 525, 526-28 (11th Cir. 1988).

      The Florida workers’ compensation statute provides in part that the liability

of both an employer and an employer’s workers’ compensation carrier under the

act “shall be exclusive and in place of all other liability.” Fla. Stat. §§ 440.11(1)

and (4). Under this system, “the employee relinquishes certain common-law rights

with regard to negligence in the workplace and workplace injuries in exchange for

strict liability and the rapid recovery of benefits.” Aguilera v. Inservices, Inc., 905

So.2d 84, 90 (Fla. 2005). While minor delays in payment and bad faith in claim

handling procedures have been captured within the immunity from liability

afforded to employers and carriers under the act, the workers’ compensation

scheme does not give employers and carriers immunity from liability for

intentional torts against employees. Id. at 90-91.




                                            3
      If the employee alleges an intentional tort causing harm subsequent to and

distinct from the workplace injury, then the employee may assert his claims in

Florida’s circuit courts. Id. at 92. Otherwise, the circuit courts lack jurisdiction to

consider the employee’s action for additional damages for injuries covered by the

Act. See, Old Republic Ins. Co. v. Whitworth, 442 So.2d 1078, 1079 (Fla. Dist. Ct.

App. 1983); see also Sanders v. City of Orlando, 997 So.2d 1089, 1093 (Fla. 2008)

(noting that Florida courts have “uniformly held . . . that Article V courts have no

subject matter jurisdiction to adjudicate disputes involving workers’ compensation

issues. . . . Instead, the uniform approach has historically been that [Judges of

Compensation Claims] have exclusive subject matter jurisdiction over disputed

workers’ compensation claim matters”). When determining whether it is proper to

exercise jurisdiction over an injured employee’s complaint, Florida courts view the

employee’s complaint in the light most favorable to him, considering all facts and

reasonable inferences in his favor. Aguilera, 905 So.2d at 95-96. The courts will

evaluate whether the employee’s complaint alleges that the employer or carrier

intentionally harmed him and whether the employee sought compensation for an

injury covered by the workers’ compensation statute. Id. at 91-92; Old Republic,

442 So.2d at 1079.




                                           4
      We conclude from the record that the district court correctly determined that

because Rance did not sufficiently allege an independent tort, the exclusivity of

Florida’s workers’ compensation scheme deprived it of subject matter jurisdiction.

First, Rance’s breach of contract claims do not allege an intentional tort committed

by either Horton or CNA. Second, his fraud, conspiracy, civil theft, and

conversion claims all arise from his basic contention that he was injured on the job

and that Horton and CNA have not compensated him properly for those injuries.

Despite his characterizations of each of these claims and the various forms of relief

he sought, Rance’s claims sought compensation for an injury covered by the

workers’ compensation statute. See Old Republic, 442 So.2d at 1079.

      Finally, Rance’s ADA claims arise under a federal statute, rather than from

Florida law. However, the workers’ compensation settlement agreements contain a

provision prohibiting Rance from seeking reemployment with Horton. Therefore,

in order to prevail on his ADA claim based on Horton’s failure to return him to

work, Rance would have to establish that this provision was not enforceable, and

the enforceability of a provision in a Florida workers’ compensation agreement is

at least initially governed by Florida law. Nothing in federal public policy would

dictate that Rance and Horton could not agree to refrain from any future

employment relationship, so any independent federal interest seems negligible.



                                          5
Rance’s ADA claim thus presents itself first as a contract claim to which the

exclusivity of the workers’ compensation scheme applies.

                                          II.

       Rance also argues that the district court erred by concluding that, pursuant to

the Rooker-Feldman doctrine, it lacked subject matter jurisdiction.

       “The Rooker-Feldman doctrine makes clear that federal district courts

cannot review state court final judgments because that task is reserved for state

appellate courts or, as a last resort, the United States Supreme Court.” Casale v.

Tillman, 558 F.3d at 1260. It applies to claims actually raised in the state court as

well as those that are “inextricably intertwined” with the state court judgment, but

it does not apply to claims that the plaintiff did not have a reasonable opportunity

to raise in the state court. Id.

       We conclude from the record that the district court correctly found that it

lacked authority to set aside orders entered by the Judge of Compensation Claims

in the state workers’ compensation proceedings. Accordingly, we affirm the

district court’s dismissal of Rance’s complaint for lack of subject matter

jurisdiction.

       AFFIRMED.




                                           6